Judge Harold R. Banke.1
The judgment of this Court in this case at Harwell v. State, 231 Ga. App. 154 (497 SE2d 672) (1998), has been affirmed in part and reversed in part by the Supreme Court after grant of certiorari. Therefore, insofar as it is inconsistent with the judgment of the Supreme Court in Harwell v. State, 270 Ga. 765 (512 SE2d 892) (1999), we vacate our earlier judgment and adopt the judgment of the Supreme Court.

Judgment affirmed in part and reversed in part.


McMurray, P. J., Pope, P. J., Andrews, Smith, Ruffin and Eldridge, JJ, concur.


 The original case cited at 231 Ga. App. 154 was authored by Judge Dorothy T. Beasley. Judge Beasley has since resigned from this Court effective April 1,1999.